

113 S1575 IS: To correct inconsistencies in the definitions relating to Native Americans in the Patient Protection and Affordable Care Act.
U.S. Senate
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1575IN THE SENATE OF THE UNITED STATESOctober 16, 2013Mr. Begich (for himself, Mr. Baucus, Mr. Udall of New Mexico, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo correct inconsistencies in the definitions relating to Native Americans in the Patient Protection and Affordable Care Act.1.Technical corrections to
			 PPACA(a)Definition of
			 IndianSection 1304 of the Patient Protection and Affordable Care
			 Act (42 U.S.C. 18024) is amended by adding at the end the following:(f)Indian(1)In
				generalIn this title, the term Indian means any
				individual—(A)described in
				paragraph (13) or (28) of section 4 of the Indian Health Care Improvement Act
				(25 U.S.C. 1603);(B)who is eligible
				for health services provided by the Indian Health Service under section 809 of
				the Indian Health Care Improvement Act (25 U.S.C. 1679);(C)who is of Indian
				descent and belongs to the Indian community served by the local facilities and
				program of the Indian Health Service; or(D)who is described
				in paragraph (2).(2)Included
				individualsThe following individuals shall be considered to be
				an Indian:(A)A member of a
				Federally-recognized Indian tribe.(B)A resident of an
				urban center who meets 1 or more of the following 4 criteria:(i)Membership in a
				tribe, band, or other organized group of Indians, including those tribes,
				bands, or groups terminated since 1940 and those recognized now or in the
				future by the State in which they reside, or being a descendant, in the first
				or second degree, of any such member.(ii)Is an Eskimo or
				Aleut or other Alaska Native.(iii)Is considered
				by the Secretary of the Interior to be an Indian for any purpose.(iv)Is determined to
				be an Indian under regulations promulgated by the Secretary.(C)An individual who
				is considered by the Secretary of the Interior to be an Indian for any
				purpose.(D)An individual who
				is considered by the Secretary to be an Indian for purposes of eligibility for
				Indian health care services, including as a California Indian, Eskimo, Aleut,
				or other Alaska
				Native..(b)Conforming
			 amendments(1)Affordable
			 choices health benefit plansSection 1311(c)(6)(D) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(D)) is amended by
			 striking section 4 of the Indian Health Care Improvement Act and
			 inserting section 1304(f).(2)Reduced
			 cost-sharing for individuals enrolling in qualified health
			 plansSection 1402(d) of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18071(d)) is amended—(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking section 4(d) of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b(d)) and inserting section 1304(f); and(B)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking (as so
			 defined) and inserting (as defined in section
			 1304(f)).(3)Exemption from
			 penalty for not maintaining minimum essential coverageSection
			 5000A(e) of the Internal Revenue Code of 1986 is amended by striking paragraph
			 (3) and inserting the following:(3)IndiansAny
				applicable individual who is an Indian (as defined in section 1304(f) of the
				Patient Protection and Affordable Care
				Act)..